           Case 1:19-cv-03273-MKD                   ECF No. 20        filed 06/11/20       PageID.1319 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
              VAILE B. O/B/O SUZANNE S.,
                                                                                                               Jun 11, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-cv-03273-MKD
                  ANDREW M. SAUL,                                    )
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 17, is GRANTED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 18, is DENIED
              JUDGMENT in favor of Plaintiff. REVERSING and REMANDING the matter to the Commissioner of Social
              Security for further proceedings consistent with this recommendation pursuant to sentence four of 42 U.S.C. §
              405(g).
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         Mary K. Dimke                                       on cross-motions for summary judgment.




Date: June 11, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
